 STROOCK & STROOCK & LAVANStroock & Stroock & Lavan, and District 65, Inter-national Union of Automobile, Aerospace &Farm Implement Workers,' Petitioner. Case 2-RC-18503November 21, 1980DECISION AND DIRECTION OFELECTIONBY MEMBERS JENKINS, PEN I 0, ANDTRUISID)AI.EUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officers David A.Kapelman, Mary W. Taylor, and Richard A. Ross.Subsequently, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, the Regional Director for Region 2transferred this proceeding to the Board for deci-sion. Thereafter, the Petitioner and Employer filedbriefs with the Board which have been duly con-sidered. 2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error.3They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is a law firm with offices at 61Broadway and 277 Park Avenue, New York, NewYork, as well as in other cities, engaged in the gen-eral practice of law. The law firm employs ap-proximately 101 attorneys, 23 paralegals, and 126clerical and support staff. The record evidencesthat Stroock & Stroock was to merge, effectiveJanuary 1, 1980, with Krause, Hirsch & Gross, lo-cated at 41 East 42d Street, whose law practice issubstantially similar to Stroock & Stroock's generalcommercial practice. Krause's personnel consists ofapproximately 15 attorneys, 2 paralegals, and 31clerical and support staff.i The name of the Petitioner appears as amended at the hearing2 The Employer requested oral argument This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties3 At the hearing the Employer moved for a reexamination of the Peti-tioner's showing of interest on the grounds that authorization cardssigned prior to August 21. 1979, when District 65 affiliated with theUAW. were invalid as an indication of the subscribers' desires to be represented by the Petitioner. The motion, referred to the Regional D)irec-lor, was properly denied Gneral Dvnumici Corporarion. (onvair Aero-.space Division. San Diego Operations. 213 NLRIH 51 (1974)253 NLRB No. 52The Petitioner seeks to represent the Employer'sclerical and support staff at 61 Broadway and 277Park Avenue.In Kleinberg, Kaplan, Wolff Cohen & Burrows,P.C, 253 NLRB No. 54 (1980), issued this day, wereaffirmed our decision in Foley, Hoag & Eliot, 229NLRB 456 (1977), to assert jurisdiction over lawfirms generally. The parties have stipulated, andwe find, that the Employer has gross annual rev-enues in excess of $250,000, and annually purchasesgoods valued in excess of $50,000 from firms locat-ed outside the State of New York. Accordingly,we find that the Employer is engaged in commercewithin the meaning of the Act, and that it will ef-fectuate the purposes of the Act to assert jurisdic-tion herein.42. The parties have stipulated, and we find, thatDistrict 65, International Union of Automobile,Aerospace & Farm Implement Workers, is a labororganization within the meaning of Section 2(5) ofthe Act.3. The labor organization involved claims to rep-resent certain employees of the Employer.54. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.5. The Employer argues that, because of its al-legedly active involvement in labor matters, repre-sentation of its employees by the Petitioner wouldinevitably lead to damaging leaks of client confi-dences, and that, in any event, because of thenature of its practice, all of its clerical and supportstaff are confidential employees.We have today, in Kleinberg, Kaplan, supra, dis-cussed our reasons for continuing to define confi-dential employees as those who "assist and act in aconfidential capacity to persons who formulate, de-termine, and effectuate management policies in thefield of labor relations," The B. F. Goodrich Compa-ny, 115 NLRB 722, 724 (1956), "for their own em-ployer, not some other employer." Dun & Brad-street, 240 NLRB 162 (1979). We are not persuadedthat the circumstances warrant distinguishing theinstant Employer from Kleinberg, Kaplan.4 The Employer contends that its practice in labor relations, as well asin corporate and commercial fields which allegedly address labor consid-erations. qualifies it for special exemption under blebv. Hoag & Eliot, 229NlRB 456, 457, fn. 12 (1977\ We do not believe that the Employer hasmet its burden to justify departure from the general principle that lawfirms' employees will not be treated differently from other groups of em-ployees Further. we find that evidence of corporate and commercialpractice is irrelevant to establish a basis fr Ireating a particular law firmdifferently from law firms generallyAn additional argument asserted by the Employer is that this Peti-tioner is unsuited to represent these employees because of its affiliationwith an International union of general jurisdiction. As in Kleinberg.Kaplan. upra. we find that the evidence does not warrant depriving theseemployee, of their right to choose this Petitioner a their representative447 I)ECISIONS OF NA I()NAL L.AB()R RELATIONS BOAkI)6. In addition, the Employer contends that theunit sought is inappropriate, arguing that it shouldinclude the clerical and support staff at 41 East 42dStreet, paralegals at 61 Broadway and 41 East 42dStreet, and executive committee secretaries.The parties stipulated that the appropriate unitincluded the 61 Broadway and 277 Park Avenueoffices. In addition, it was stipulated that, with theexception of the librarian at 41 East 42d Street, thevarious categories of employees at the 42d Streetoperation perform the same functions as their coun-terparts at the Employer's other locations. The Pe-titioner, however, would not stipulate that the em-ployees at Krause's offices at 41 East 42d Streetshould be included in the unit.We note, in addition to the stipulation regardingsimilar functions, that the merger was to be effect-ed by physically moving the Krause employeesinto the 61 Broadway location, and that these em-ployees would be incorporated into the Stroock &Stroock personnel structure and receive the bene-fits enjoyed by the other clerical and support staff.Consequently, we find that the Krause employees,who were to be absorbed into the 61 Broadwayoperations, share a community of interest with theclerical and support staff at the 61 Broadway and277 Park Avenue offices, and therefore includethem in the unit found appropriate.6The Employer also urges that paralegals be in-cluded because their functions are primarily cleri-cal and routine, and their hours and benefits are thesame as the clerical and support staff. The Petition-er opposes the inclusion of paralegals, assertingthat they are technical employees and that, in anyevent, they do not share a community of interestwith the clerical and support staff.The record does reveal that the paralegals andthe clerical and support staff do share commonworking hours and fringe benefits, and that, tosome extent, they have similar duties (e.g., dupli-cating, filing, and proofreading of documents).However, the record further shows that the parale-gals' duties also require analytic skills, such as di-gesting transcripts and organizing documents inpreparation for litigation. The supervisory structurefor the clerical and support staff, for which Direc-tor of Administration Samberg is responsible, dif-fers from that of paralegals, who are supervised bydepartment. Paralegals have secretaries and evalu-I We also include Krause's librarian in the unit. We note that, ill addi-tion to shelving boxxks, as do the librarians at 61 Broadway, he will re-ceive the identical benefits that the clerical and support staff, includinglibrarians, enjo) In fact, the Petitioner's refusal to stipulate that theduties of the librarian at 41 East 42d Street were the same as the librar-ians at 61 roadway was premised on the possibility that the duties of thelatter were more sophisticated Therefore, because we include the lihrar-ians at 61 Broadway in the unit, see fn 8, infra, we shall also include theKrause librarianate them. Although the record discloses that cleri-cals have become paralegals, this happens infre-quently. and there is no evidence of daily inter-change between clericals and paralegals. The Em-ployer bills clients for the time of paralegals in thesame manner it bills for attorneys' time. Finally,the Employer's recruiting solicitations, as well asthe paralegals themselves, treat the position aspreparation for law school. We conclude that thefacts of this case illustrate that these paralegals pos-sess a sufficiently distinct community of interestfrom that of the clerical and support staff so as notto compel their inclusion in the petitioned-forunit. 7Finally, the Employer argues that secretaries tothe firm's executive committee are not confidentialemployees and should be included in the unit. ThePetitioner counters that the Employer must havesome confidential employees, that the executivecommittee members must formulate the firm's laborpolicies, that the record is barren as to the duties ofthe individuals who are committee secretaries, andthat therefore these employees should be votedunder challenge.The record is unclear that the executive commit-tee actually formulates, determines, and effectuateslabor policies. However, the record does definitive-ly establish that when the executive committeedoes consider labor policies or decisions of thefirm, no clerical employees are present and no min-utes are recorded. Thus, it is apparent that the ex-ecutive committee secretaries do not assist or act ina confidential capacity to the executive committeemembers and therefore cannot be confidential em-ployees as that term is defined in The B. F. Good-rich Company, 115 NLRB 722 (1956). We shall in-clude executive committee secretaries in the unitfound appropriate."Accordingly, we find that the following employ-ees constitute an appropriate unit for the purposeof collective bargaining within the meaning of Sec-tion 9(b) of the Act:9' Although not determinative, a petitioner's desires as tii the unit isalways a relevant cnsideration Marks Oxrygen Comnpany of .llbuma, 147NlRB 228, 230 (1964) We note that in Ohio Staiu Legal Service. 239NLR 594 (1978), and :eighborhood Legal Servicev, In.. 236 Nl RB 1269( 197) relihcd in by the Employer. none of the parties urged the exclu-sion of parlegals fronm the petititioned-for unit.t "he Petitioner also asserts that the record is insufficieni to determinethe unit placement of two librarians at the Employer's 61 Broadway of-ficcs W'e do not agree he two librarians share the same working hoursand enjoy the same benefits with the clerical and support staff, and per-form clerical functions similar to those performed by other support staffemployees There is no evidence which would justifN treating either cm-ployce as a professional We shall include the two librarians in question inthe unit found appropriate'l he status of the following employees cannot be resolved on herecord now before us: William Arroyo (the assistant mailroom supervi-Continued44X STROO()CK & STROOCK & LAVANAll full-time and regular part-time office em-ployees including secretaries, executive com-mittee secretaries, bookkeeping employees.word processing employees, duplicating roomemployees, file room employees, mail roomemployees, court messengers, time records em-ployees, switchboard operators, receptionists,librarians, and docket clerks employed at theEmployer's 61 Broadway and 277 Park%or) and Linda Cart righl (the sislstant uperx oor of the unord priocessing department), alleged supervisors. and the employee in the position ofrecruiting officer. Therefore. we will allow these employees to voteunder challengeAvenue offices, and at 41 East 42nd Street,who were to be moved to 61 Broadway, NewYork, New York, but excluding professionals,paralegals, supervisors, managerial employees,confidential employees, and guards excludedby the Act.[Direction of Election'°and Excelsior footnoteomitted from publication.]"' As the unit found appropriate hereti is larger than that requeted.the Petitioner is accorded a period o(f 10 days in which to suhmit the req-uisite shosing of interest to sutipport all election herein In the event thePelitloner does not sish to proceed nith an election herein. it may v ith-draw its petition %without prejudice hb notice to the Regillial Directlorwithin 7 days from the date of his Decision449